Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered on 8/18/2022. Claims 1 and 19 have been amended, and claims 17-17 and 29 have been cancelled.  Claims 1, 19, and 61-62 are pending. Claims 1, 19 are independent claims.
Response to Arguments 
Some previous claim objections withdrawn in view of amendments to claims 1 and 19.  However claim objections for claim 19 remain due to amendment.
35 USC 112(b) rejections of claims 1, 16-17, 19, 29 and 61-62 are withdrawn in view of claim amendments.  35 USC 112(b) rejections of claims 19 and 62 remain pending as some clarity issues remain unaddressed, see rejections below.
Applicant’s arguments filed 8/18/2022 with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 contain the abbreviations “RRC” and “IE” without first defining the abbreviation.  Any abbreviations must be first defined in the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the source cell” and “the target cell” in line 7.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 62 is rejected for depending on claim 19 and containing the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0182737 A1) in view of Chun et al (US 10,772,034 B2) further in view of HUAWEI: "Inter-system mobility cases", 3GPP DRAFT; R3-170229 INTERSYSTEM MOBILITY, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE; RAN WG3, Spokane, Washington, USA; 20170117- 20170119, 11 January 2017 (2017-01-11), XP051204287, referred to as “Huawei R3-170229” herein.

Consider claim 1
Futaki discloses a mobility management method (See Futaki 12A-13B, [0173]-[0176]), comprising: 
when a UE is in a connected state (See Futaki [0166] In Step 1201, the UE 1 is connected to the NR NB 3 and is in connected state (e.g., RRC Connected)), the mobility management method further comprises:
receiving a handover command message from the network side device in a source cell, the handover command message being used to indicate a target cell for handover to the UE (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0175] Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message, Figs 20-22 RRC Reconfiguration Transparent Container contents); and 
performing cell handover in accordance with the target cell indicated in the handover command message (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0176] step 1206, in response to receiving the RRC message containing the Handover Command message, the UE 1 moves to a target RAN (i.e., E-UTRAN) and performs a handover according to the transparent container..UE 1 establishes a radio connection with the target LTE eNB 2 associated with the LTE System)
wherein when the target cell and the source cell belong to different core networks (See Futaki [0235] “The above embodiments have been described based on a configuration example of a network in which both the LTE eNBs 2 and the NR NB 3 are connected to the NG Core 5. Alternatively, the LTE eNB 2 may be connected to an EPC (i.e., enhanced EPC (eEPC)) that is enhanced to perform interworking with the NG System”) the management method further comprises: 
receiving a Radio Resource Control (RRC) reconfiguration message from the network side device in the source cell (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0175] Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message, Figs 20-22 RRC Reconfiguration Transparent Container contents), , the RRC configuration message carries an air-interface configuration parameter of the target cell and an Information element (IE) of core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..”).
Futaki does not explicitly disclose receiving core network information about each cell from a network side device, the core network information being used to indicate a type of a core network;
when the UE is in a connected state, subsequent to receiving the core network information about each cell from the network side device.
Chun teaches receiving core network information about each cell from a network side device, the core network information being used to indicate a type of a core network (Chun c.19 l.4-65 UE receives core network information from NR cell or LTE cell indicating the core network is either an EPC, NCN, or both); 
when the UE is in a connected state, subsequent to receiving the core network information about each cell from the network side device (Chun c.12 l.16-19 UE transitions from idle to connected state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Futaki to include the teachings of Chun, in order compatibility with a legacy system is maintained (Chun C.3 l50-53)
Futaki in view of Chun does not explicitly teach the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell.
Huawei R3-170229 teaches wherein when the source cell is an LTE cell and the target cell is an eLTE cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 Proposal 2)
and further teaches receiving an RRC reconfiguration message from the network side device in the source cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 RRC reconfiguration)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Huawei R3-170229, in order perform inter-system handover (Huawei R3-170229 Section 3 Conclusion).

Consider claim 19
Futaki discloses a mobility management method (See Futaki 12A-13B, [0173]-[0176]), comprising: 
 the target cell and the source cell are different radio area technologies (See Futaki [0235] “The above embodiments have been described based on a configuration example of a network in which both the LTE eNBs 2 and the NR NB 3 are connected to the NG Core 5. Alternatively, the LTE eNB 2 may be connected to an EPC (i.e., enhanced EPC (eEPC)) that is enhanced to perform interworking with the NG System”)the mobility management method further comprises: 
transmitting an RRC reconfiguration message to the UE (See Futaki Figs. 12A-12B, 13A-13B [0173]-[0175] Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message, Figs 20-22 RRC Reconfiguration Transparent Container contents), , wherein the RRC reconfiguration message carries an air-interface configuration parameter of the target cell and an IE of core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..”), and when the target cell and the source cell belong to a same core network (See Futaki Fig. 1, [0068] an LTE base station (i.e., eNB) 2, a New Radio (NR) base station (i.e., NR NodeB (NR NB)) 3, and a NextGen (NG) Core 5), the RRC reconfiguration message carries the air-interface configuration parameter of the target cell, and carries the IE of the core network information about the target cell (See Futaki [0173]-[0175] “..HandoverCommand message (e.g., Handover Command To EUTRA) containing an RRCConnectionRecofiguration message and other RRC messages..The Target To Source Transparent Container contains, for example, radio resource configuration information set up by the target LTE eNB 2 (e.g., a radio parameter), an identifier of an AS security algorithm selected by the target LTE eNB 2, and NAS security configuration information.. In Step 1205, the source NR NB 3 sends, to the UE 1, a Radio Resource Control (RRC) message containing a Handover Command message including the transparent container..” Fig 18A-B [0213] target RAT Type).
Futaki does not explicitly disclose transmitting core network information about each cell to a UE, the core network information being used to indicate a type of a core network so that the UE performs cell reselection in accordance with the core network information about each cell and a capability of the UE for supporting the core network when the UE is in an idle state, wherein the capability of the UE for supporting the core network is the type of the core network capable of being supported by the UE.
Chun teaches transmitting core network information about each cell to a UE, the core network information being used to indicate a type of a core network so that the UE performs cell reselection in accordance with the core network information about each cell (Chun c.19 l.4-65 UE receives core network information from NR cell or LTE cell indicating the core network is either an EPC, NCN, or both)
and a capability of the UE for supporting the core network when the UE is in an idle state, wherein the capability of the UE for supporting the core network is the type of the core network capable of being supported by the UE (Chun Fig. 1, C. 9 L. 55-60 and C.20 L.20-30 Fig. 11, discussing UE capability for type of core network; c.19 l.4-65 UE can camp on cell connected to the network core that the UE supports; p.12 l.26-39 cell in idle state);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Futaki to include the teachings of Chun, in order compatibility with a legacy system is maintained (Chun C.3 l50-53)
Futaki in view of Chun does not explicitly teach the source cell is a Long Term Evolution (LTE) cell and the target cell is an Enhanced Long Term Evolution (eLTE) cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell 
Huawei R3-170229 teaches wherein when the source cell is Long Term Evolution (LTE) cell and the target cell is an Enhanced Long Term Evolution (eLTE) cell connected to a 5G core network, or when the source cell is an eLTE cell connected to a 5G core network and the target cell is an LTE cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 Proposal 2)
and further teaches receiving an RRC reconfiguration message from the network side device in the source cell cell (See Huawei R3-170229 Section 2.2 Figs. 2-3 RRC reconfiguration) and further teaches
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Huawei R3-170229, in order perform inter-system handover (Huawei R3-170229 Section 3 Conclusion).

Consider claim 61
The combination teaches an electronic device, comprising one or more processors, a memory, and one or more programs stored in the memory and executed by the one or more processors so as to implement the mobility management method according to claim 1 (Futaki Fig. 1 [0068] UE 1). 

Consider claim 62
The combination teaches an electronic device, comprising one or more processors, a memory, and one or more programs stored in the memory and executed by the one or more processors so as to implement the mobility management method according to claim 19 (Futaki Fig. 1 [0068] eNB 2 NB 3).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647        

/Srilakshmi K Kumar/SPE, Art Unit 2647